Citation Nr: 1815241	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The case was previously remanded by the Board for additional development in September 2017.  It is now again before the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected conditions render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met from April 17, 2012 to May 13, 2013, and from September 1, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  In this case, the Veteran meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16 (a). 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).

For the reasons discussed below, the Board finds that the Veteran has been unemployable due to the effects of his service-connected asthma and heart disability since the date he filed his TDIU claim on April 17, 2012.

The Veteran is currently service-connected for heart attack and coronary artery disease, asthma, diabetes mellitus, bilateral hearing loss and hypertension.  He was granted service connection for asthma beginning in May 2012.  In an April 2013 letter, the Veteran's physician assistant explained that the Veteran has been unable to work at a fulltime job because of his multiple asthma triggers.  The record also indicates that the Veteran's heart disability also appears to be significant.  He was granted a 60 percent evaluation from June 29, 2009.  The Veteran had a heart attack on May 14, 2013 and was granted a 100 percent evaluation for three months following this attack.  He was then assigned 60 percent for his heart disability.  The May 2012 TDIU claim also notes that he had a heart attack in 2009 and that is when he became unemployable.

The claims file shows that the Veteran has worked as a self-employed musician from 1980 to 2014.  In April 2014, the Veteran reported that was unable to work any longer due to his hip problems and his heart attacks.  Despite this, the Veteran's income tax forms from 2012 to 2014 show that the Veteran's income was below the poverty threshold for a household of two people according to the U.S. Department of Commerce.  Therefore, although the Veteran has been working at times since 2012, it appears that the work has been marginal employment.  For instance, he reported working 100 days a year in his band.  See May 2012 VA general examination report.  Also, his original March 2012 TDIU application noted an income for the last 12 months to be below the poverty threshold.  Furthermore, the Veteran has been self-employed since 1980, and therefore has been employed in a protected environment.  38 C.F.R. § 4.16 (a).  

The Veteran reported in his April 2012 claim for TDIU that he was no longer able to work in clubs that allowed smoking.  The Veteran's spouse reported that the Veteran had lost stamina after his second heart attack.  See April 2014 spouse statement.  The Veteran reported that stress brought on angina.  See April 2014 TDIU application.  The June 2015 examiner noted that the Veteran's heart condition made it difficult for the Veteran to lift and carry the audio equipment for his band.  There was no functional limitation in terms of more sedentary type activity. 

The Board acknowledges that the May 2012 examiner found that the Veteran was employable in his then current profession despite his heart disability but would not be employable in physical work such as construction or labor.  Even though the examiner noted that the Veteran was employable, the examiner also noted that the Veteran had to use nitroglycerin for angina on 3 occasions in the last month.  Once was due to exertion.  The record as a whole shows that the Veteran's combined service-connected disabilities cause the Veteran to be unemployable and only able to have marginal employment in a protected work environment.

The evidence of record demonstrates that the Veteran has been unable to obtain or maintain substantially gainful employment since he filed his claim for TDIU on April 17, 2012.  However, because the Veteran's service-connected disabilities were rated as 100 percent disabling from May 14, 2013 to August 30, 2013, TDIU is not available for that time period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period).  TDIU is, however, warranted for the remainder of the appeal period, namely from April 17, 2012 to May 13, 2013 and from September 1, 2013.  38 C.F.R. § 4.16 (a) (2017).




ORDER

Entitlement to TDIU is granted from April 17, 2012 to May 13, 2013, and from September 1, 2013, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


